DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 16 Nov 2021 has been entered.  Claims 1-20 are pending in the application.  Claims 1 and 12 are currently amended.  Applicant’s amendment to the Drawings, Specification, and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 25 Aug 2021.
The prior 35 U.S.C. 103 rejection is withdrawn as requested (Pg. 6-7) based on the amendment to the claims.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Ryann Beck (#68635) on 24 Nov 2021.

The application has been amended as follows: the claims have been fully replaced with the supplemental claim set provided by the attorney to the examiner and attached with this Office action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant argues that the prior art references applied in the 35 U.S.C. 103 rejection of the claims in the preceding Office action do not teach the disposable circle portion or the filter recited in the instant independent claims (Pg. 6-7). Examiner accedes at least to the argument that Raemer (U.S. Patent 5320093) is not explicit about whether particular parts are disconnectable from each other. Thus, the prior 35 U.S.C. 103 rejection of the claims is withdrawn.
Claim 12 has ben further amended by way of the above examiner’s amendment to specify that the inspiratory channel is to conduct inspiratory gases and the expiratory channel is to conduct expiratory gases. As the CO2 absorber is recited as between the expiratory channel and the inspiratory channel the claim thus establishes a general condition where gases on one side of the CO2 absorber are to be considered as expiratory and gases on the other side of the CO2 absorber are to be considered as inspiratory. It is reiterated from the preceding Office action that Raemer fails to teach a filter. Even if it were obvious to include in Raemer the filter taught by Lampotang et al. (U.S. Patent 6131571), as indicated in the preceding Office action, the location of a filter in Raemer would be expected to be downstream of CO2 absorber 18 which is the location of inspiratory gases and not expiratory gases. Raemer thus fails to render the instant claim as obvious and one having ordinary skill in the art at the time of the effective filing of the invention would not have considered it prima facie obvious to have modified Raemer in order to have arrived at the instantly claimed invention without improper hindsight reasoning.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785